Citation Nr: 0313162	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  It does 
not appear the veteran has not been specifically informed of 
the provisions of the VCAA.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate 
development contemplated by the VCAA.

2.  Upon completion of such development, 
the veteran should also be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability that might be present.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
psychiatric disorder was present during 
service or is otherwise related to the 
veteran's military service.  The claims 
folder should be given to the examiner 
for review in conjunction with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




